                              Case 1:19-cv-00884-DAD-SKO Document 1 Filed 06/27/19 Page 1 of 4

                     1     MATTHEW E. FARMER, Bar No. 190484
                           IRENE V. FITZGERALD, Bar No. 266949
                     2     VANESSA M. COHN, Bar No. 314619
                           LITTLER MENDELSON, P.C.
                     3     5200 North Palm Avenue, Suite 302
                           Fresno, California 93704.2225
                     4     Telephone:     559.244.7500
                           Facsimile:     559.244.7525
                     5     Email:         mfarmer@littler.com
                                          ifitzgerald@littler.com
                     6                    vcohn@littler.com

                     7     Attorneys for Defendant
                           TRIUS TRUCKING, INC., a California Corporation
                     8

                     9                                    UNITED STATES DISTRICT COURT

                   10                                     EASTERN DISTRICT OF CALIFORNIA

                   11                                              FRESNO DIVISION

                   12      AUGUSTUS MONDRIAN, and                          Case No.
                           RHONDA JONES, individuals, on behalf
                   13      of themselves, and on behalf of all persons     DEFENDANT TRIUS TRUCKING, INC.’S
                           similarly situated,                             NOTICE OF REMOVAL
                   14
                                             Plaintiff,
                   15
                                  v.                                       Fresno County Superior Court
                   16                                                      Case No. 16CECG01501
                           TRIUS TRUCKING, INC., a California
                   17      Corporation; and Does 1 through 50,             Complaint Filed: May 10, 2016
                           Inclusive,                                      1st Amended Complaint Filed: January 5, 2017
                   18                                                      2nd Amended Complaint Filed: March 27, 2017
                                             Defendant.                    3rd Amended Complaint Filed: May 29, 2019
                   19

                   20

                   21                     TO THE CLERK OF THE ABOVE-ENTITLED COURT, TO PLAINTIFFS,

                   22      AND TO PLAINTIFFS’ COUNSEL OF RECORD, PLEASE TAKE NOTICE THAT

                   23      Defendant TRIUS TRUCKING, INC., a California Corporation ("Defendant”), by and through the

                   24      undersigned counsel, and pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, hereby gives notice of

                   25      removal of this lawsuit from the Superior Court of the State of California, County of Fresno, to the

                   26      United States District Court for the Eastern District of California (Defendant’s “Notice of

                   27      Removal”). In support of its Notice of Removal, Defendant respectfully submits to this Honorable

                   28      Court the following information:
LITTLER MENDELSON, P.C.
  5200 North Palm Avenue
         Suite 302
  Fresno, CA 93704.2225
       559.244.7500
                                               DEFENDANT TRIUS TRUCKING, INC.’S NOTICE OF REMOVAL
                              Case 1:19-cv-00884-DAD-SKO Document 1 Filed 06/27/19 Page 2 of 4

                     1                                         STATE COURT ACTION

                     2                    On or about May 10, 2016, Plaintiffs Augustus Mondrian and Rhonda Jones

                     3     (“Plaintiffs”) filed an action in Superior Court of the State of California in and for the County of

                     4     Fresno titled AUGUSTUS MONDRIAN and RHONDA JONES v. TRIUS TRUCKING, INC., a

                     5     California Corporation, and Does 1 through 50, Inclusive, Case No. 16CECG01501 (the

                     6     “Complaint”). The Complaint, together with Defendant’s Answer to the Complaint, filed on July 21,

                     7     2016, are attached hereto as Exhibit “A”.

                     8                    Following stipulation by the parties, the Court issued an order on September 30,

                     9     2016, permitting Plaintiffs to file a First Amended Complaint (“FAC”). Plaintiffs did so on January

                   10      5, 2017. A true and accurate copy of the stipulation referenced herein and the FAC is attached

                   11      hereto at Exhibit “B”. Prior to the expiration of the deadline by which Defendant was to timely file

                   12      its Answer to the FAC, the Parties executed a second stipulation, providing for Plaintiffs’ leave to

                   13      file a Second Amended Complaint (“SAC”). Pursuant to Court order issued on February 1, 2017,

                   14      Plaintiff received leave to file their SAC. Plaintiffs filed the same on March 27, 2017. A true and

                   15      accurate copy of the SAC, as well as the stipulation and order permitting its filing, and Defendant’s

                   16      Answer to the SAC, are attached hereto as Exhibit “C”.

                   17                      On April 9, 2019, Plaintiffs filed a Motion for Leave to File a Third Amended

                   18      Complaint, to which Defendant filed a Notice of Non-Opposition on May 10, 2019. A true and

                   19      accurate copy of Plaintiff’s pleadings and Defendant’s Notice of Non-Opposition is attached hereto

                   20      as Exhibit “D”. The Superior Court entered a tentative order, which became the order of the Court

                   21      on May 29, 2019, permitting the filing of the Third Amended Complaint (“TAC”). The Court order

                   22      referenced herein and the TAC are both attached hereto as Exhibit “E”. On May 29, 2019, Plaintiffs

                   23      subsequently filed and served on Defendant the TAC, for the first time adding claims under the

                   24      Federal Labor Standards Act (“FLSA”). On June 26, 2019, Defendant filed an Answer to the TAC,

                   25      attached hereto as Exhibit “F”.

                   26                     The TAC purports to assert eight (8) class, collective, and representative causes of

                   27      action for violation of California and Federal law against Defendant, including allegations

                   28      concerning: unfair competition in violation of law; failure to pay minimum wages; failure to pay
LITTLER MENDELSON, P.C.
  5200 North Palm Avenue                                                  2.
         Suite 302
  Fresno, CA 93704.2225
       559.244.7500
                                               DEFENDANT TRIUS TRUCKING, INC.’S NOTICE OF REMOVAL
                              Case 1:19-cv-00884-DAD-SKO Document 1 Filed 06/27/19 Page 3 of 4

                     1     overtime wages; failure to provide itemized wage statements; failure to provide wages when due;

                     2     failure to reimburse employees for required expenses; violation of the Private Attorney General Act;

                     3     and, a separate FLSA claim for failure to pay overtime.

                     4                     The following pleadings and orders have also been filed with the Superior Court for

                     5     the County of Fresno, including: notices of case management conferences; case management

                     6     conference minute orders; Alternative Dispute Resolution Stipulation; Joint Stipulation of Class

                     7     Settlement; Stipulation and Proposed Order to Vacate Trial and Pretrial Dates; Defendant’s Notice

                     8     of Related Case; and, pleadings submitted in conjunction with Plaintiff’s Motions for Preliminary

                     9     Approval, and the Court’s orders thereon. Copies of these documents are attached as Exhibit “G.”

                   10                                   TIMELINESS OF NOTICE OF REMOVAL

                   11                      An action may be removed from state court by filing a notice of removal, together

                   12      with a copy of all process, pleadings, and orders served on the defendant, within thirty days of

                   13      defendant receiving an “an amended pleading…from which it may first be ascertained that the case

                   14      is one which is or has become removable.” 28 U.S.C. § 1446(b)(3). Here, service of the TAC was

                   15      effective May 29, 2019.

                   16                                                    VENUE

                   17                      Pursuant to 28 U.S.C. § 1391(a) and 28 U.S.C. § 1441, venue is proper in the United

                   18      States District Court for the Eastern District of California insofar as Defendant conducts business

                   19      within Fresno County, California, where the instant action was originally filed, and which is within

                   20      this Court’s jurisdiction.

                   21                                          NOTICE TO PLAINTIFFS

                   22                      As required by 28 U.S.C. § 1446(d), Defendant provided written notice of the filing

                   23      of this Notice of Removal to Plaintiffs. (See Defendant's Notice to of Removal to Federal Court,

                   24      attached as Exhibit “H.”)

                   25                         NOTICE TO THE FRESNO COUNTY SUPERIOR COURT

                   26                      Defendant also filed this Notice of Removal with the Clerk of the Fresno County

                   27      Superior Court. (See Notice to State Court of Removal of Civil Action to Federal Court, attached as

                   28      Exhibit “I”).
LITTLER MENDELSON, P.C.
  5200 North Palm Avenue                                                  3.
         Suite 302
  Fresno, CA 93704.2225
       559.244.7500
                                                DEFENDANT TRIUS TRUCKING, INC.’S NOTICE OF REMOVAL
                               Case 1:19-cv-00884-DAD-SKO Document 1 Filed 06/27/19 Page 4 of 4

                     1                                        FEDERAL QUESTION JURISDICTION

                     2                      28 U.S.C. Section 1331 provides as follows: “The district courts shall have original

                     3     jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United States.”

                     4                      This action is a civil action over which this Court has original jurisdiction based upon

                     5     the existence of a federal question pursuant to 28 U.S.C. § 1331, and is one which may be removed

                     6     to this Court pursuant to the provisions of 28 U.S.C. § 1441(because it is a civil action that presents a

                     7     federal question as set forth below).

                     8                      In this action arising out of Plaintiffs’ employment with Defendant, the Complaint

                     9     expressly alleges a claim for relief for violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201,

                   10      207, and 216 and expressly asks for damages to be awarded under those sections. (See Exhibit G, ¶¶

                   11      103 – 113.) The FLSA is a federal statute which, in part, governs payment of overtime wages. See

                   12      29 U.S.C. §§ 207(a) and 216(b). As such, this Court has original jurisdiction under Section 1331 as a

                   13      cause of action “arising under the Constitution, laws, or treaties of the United States.” Accordingly,

                   14      this case may be removed to this Court by Defendant pursuant to Section 1331 and 28 U.S.C. section

                   15      1441(b) because it is a civil action that arises under the laws of the United States.

                   16                       Plaintiffs’ other claims for violations of California overtime and other wage-and-hour

                   17      laws, are related to Plaintiffs’ employment with Defendant, are based on the same facts, events,

                   18      transactions, and occurrences as Plaintiffs’ FLSA-based claim, and are so related to Plaintiffs’

                   19      FLSA-based claim as part of the same case and controversy. Therefore, the Court has supplemental

                   20      jurisdiction over these claims pursuant to 28 U.S.C. section 1367(a). Additionally, the Court has

                   21      jurisdiction of the remaining claims pursuant to 28 U.S.C. section 1441(c).
                           Dated: June 27, 2019
                   22

                   23
                                                                                /s/ Vanessa M. Cohn
                   24                                                           MATTHEW E. FARMER, Bar No. 190484
                                                                                IRENE V. FITZGERALD
                   25                                                           VANESSA M. COHN
                                                                                LITTLER MENDELSON, P.C.
                   26                                                           Attorneys for Defendant
                                                                                TRIUS TRUCKING, INC.
                   27
                           FIRMWIDE:165144227.1 089740.1001
                   28
LITTLER MENDELSON, P.C.
  5200 North Palm Avenue                                                      4.
         Suite 302
  Fresno, CA 93704.2225
       559.244.7500
                                                   DEFENDANT TRIUS TRUCKING, INC.’S NOTICE OF REMOVAL
